Motion referred to the court that rendered the decision. Present — Nolan, P. J., *1019Wenzel, Beldock, Murphy and Kleinfeld, JJ. Motion to amend or correct the determination of this court handed down January 26, 1959, and for other relief. Motion granted to the extent of amending the decision by striking from the fourth paragraph the words and figure “ with $10 costs and disbursements to appellant ” and by substituting therefor the words and figure “ with one bill of $10 costs and disbursements to respondents.” In deciding this appeal the court intended to award costs to respondents. By inadvertence, when the decision was transcribed, the word “ appellant ” was substituted for the word “ respondents ”. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.